ORDER
Original jurisdiction is assumed. Art. 7, § 6, Okla. Const., gives this Court power to temporarily “assign any judge to a court other than that for which he was selected.” In accordance with that power, the court assigns the Honorable Joe C. Taylor to the District Court of Bryan County, Oklahoma, for the limited purpose of performing any and all acts required to finalize the Journal Entry of Judgment in Case No. D-91-72, where Dena Parks is plaintiff and Douglas Lane Parks is defendant, at which time this special assignment shall terminate.
All the Justices concur.